15‐831‐cv 
     McKinney v. City of Middletown, et al. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                                      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 27th day of February, two thousand eighteen. 
 4    
 5         PRESENT:  ROBERT A. KATZMANN, 
 6                                                   Chief Judge, 
 7                          RAYMOND J. LOHIER, JR., 
 8                          CHRISTOPHER F. DRONEY, 
 9                                                   Circuit Judges. 
10         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          
12         WILLIAM MCKINNEY, 
13          
14                                          Plaintiff‐Appellant, 
15                                           
16                                  v.                                                   No. 15‐831‐cv 
17                                                                                    
18         CITY OF MIDDLETOWN, THOMAS SEBOLD, 
19         POLICE OFFICER, JOSHUA WARD, POLICE 
20         OFFICER, MICHAEL D’ARESTA, POLICE 
21         OFFICER 
22                                           
23                                          Defendants‐Appellees.   
24         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
            
 1          FOR APPELLANT:            SAMUEL ADKISSON, Rule 46.1(e) Law Student, 
 2                                    Yale Law School Appellate Litigation Clinic 
 3                                    (Brandon C. Thompson, Rule 46.1(e) Law 
 4                                    Student, Yale Law School Appellate Litigation 
 5                                    Clinic; Benjamin M. Daniels, Tadhg Dooley, 
 6                                    Wiggin and Dana LLP, on the brief), New Haven, 
 7                                    CT.   
 8                                     
 9          FOR APPELLEE:             THOMAS R. GERARDE (Beatrice S. Jordan, on the 
10                                    brief), Howd & Ludorf, LLC, Hartford, CT. 
11           
12          Appeal from a judgment of the United States District Court for the District 

13   of Connecticut (Alfred V. Covello, Judge). 

14          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15   AND DECREED that the judgment of the District Court is AFFIRMED in part 

16   and VACATED in part, and the case is REMANDED for further proceedings. 

17          William McKinney appeals from a judgment of the District Court (Covello, 

18   J.) granting summary judgment in favor of the City of Middletown (the “City”) 

19   and police officers Thomas Sebold, Joshua Ward, and Michael D’Aresta 

20   (collectively, the “Officers”).    We assume the parties’ familiarity with the facts 

21   and record of the prior proceedings, to which we refer only as necessary to 

22   explain our decision to affirm in part and vacate in part. 

23       1. Claims Against the Officers 

24          Against the Officers, McKinney asserted Fourth Amendment excessive 

                                                2
 1   force claims under 42 U.S.C. § 1983 as well as claims for assault and battery 

 2   under Connecticut State law.    On appeal, McKinney argues, inter alia, that the 

 3   District Court erred when it determined that no reasonable jury could conclude 

 4   that the force used against him was objectively unreasonable, as is required to 

 5   prove a Fourth Amendment violation.    See Graham v. Connor, 490 U.S. 386, 

 6   395–97 (1989); see also Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015).    We 

 7   agree with McKinney.     

 8         Even where “most of the facts concerning the application of force are 

 9   undisputed,” Brown v. City of New York, 798 F.3d 94, 103 (2d Cir. 2015), 

10   “granting summary judgment against a plaintiff on [an excessive force claim] is 

11   not appropriate unless no reasonable factfinder could conclude that the officers’ 

12   conduct was objectively unreasonable,” Rogoz v. City of Hartford, 796 F.3d 236, 

13   246 (2d Cir. 2015) (quoting Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 

14   123 (2d Cir. 2004)).    An officer’s use of force must be reasonable even when an 

15   arrestee or detainee is actively resisting.    Sullivan v. Gagnier, 225 F.3d 161, 165–

16   66 (2d Cir. 2000) (“The fact that a person . . . resists, threatens, or assaults the 

17   officer no doubt justifies the officer’s use of some degree of force, but it does not 

18   give the officer license to use force without limit.”).    Based on the unique 
                                                 3
 1   circumstances of this case, we think a reasonable jury could conclude that the 

 2   combination of baton strikes, the use of a taser, and, especially, the use of a police 

 3   canine was excessive in the context of a confined detention cell, notwithstanding 

 4   McKinney’s resistance.    We therefore vacate and remand with respect to 

 5   McKinney’s Fourth Amendment claims.    See Brown, 798 F.3d at 103 (leaving 

 6   “the factual determination of excessiveness to a jury”); Breen v. Garrison, 169 

 7   F.3d 152, 153 (2d Cir. 1999) (same).    Because the District Court concluded that 

 8   McKinney’s Connecticut law claims for assault and battery failed as a matter of 

 9   law for the same reasons as his Fourth Amendment claims, see Posr v. Doherty, 

10   944 F.2d 91, 94–95 (2d Cir. 1991), we also vacate and remand with respect to 

11   those claims.     

12          We express no view on whether the Officers will ultimately be entitled to 

13   qualified or governmental immunity for the claims against them.    See Phaneuf 

14   v. Fraikin, 448 F.3d 591, 600 (2d Cir. 2006).     

15       2. Claims Against the City 

16          Against the City, McKinney asserted a common law negligence claim and 

17   a claim under Connecticut General Statutes § 52‐557n(a)(1)(A), which imposes 

18   vicarious liability on municipal employers for the negligent acts of their 
                                                  4
 1   employees.    Because McKinney did not object in the District Court to the City’s 

 2   assertion of governmental immunity under Connecticut law, McKinney has 

 3   forfeited his argument that the City is not entitled to immunity, and we decline 

 4   to consider it for the first time on appeal.    See Dalberth v. Xerox Corp., 766 F.3d 

 5   172, 184 (2d Cir. 2014).    We therefore affirm the dismissal of McKinney’s claims 

 6   against the City. 

 7         We have considered the parties’ remaining arguments and conclude that 

 8   they are without merit.    For the foregoing reasons, the judgment of the District 

 9   Court is AFFIRMED in part and VACATED in part, and the case is remanded for 

10   further proceedings. 

11                                           FOR THE COURT: 
12                                           Catherine O=Hagan Wolfe, Clerk of Court 




                                               5